On May 12, 1994 the Defendant was sentenced to a term of ten (10) years in Montana State Prison with five (5) years of said sentence suspended for the offense of Sexual Intercourse Without Consent, Count I of Cause Number DC 92-2435. As to Count I of Cause Number DC 92-2470, Sexual Intercourse Without Consent, a Felony, the defendant shall be incarcerated in the Montana State Prison for a term of ten (10) years with five (5) years of said sentence suspended. That said sentence imposed in Beaverhead County Cause Number DC 92-2435 and Beaverhead County Cause Number DC 92-2470 shall run concurrently. The defendant shall be given credit for *98124 days for the time previously served in the Beaverhead County Jail. The defendant is certified as non-dangerous for purposes of parole. That while the defendant is incarcerated in the Montana State Prison said defendant shall enroll in, attend and complete alcohol and/or drug counseling. That the Court strongly recommends that the defendant, Danny Denny, enroll in, attend and complete Phase I of the sexual offender program that is offered at the Montana State Prison during his incarceration therein. That upon release from the Montana State Prison, the defendant, Dan Denny, shall reimburse Beaverhead County for the costs and expenses of Court appointed counsel in the amount of $1,000.00. Said reimbursement shall be paid in monthly installments to the Clerk of the District Court in the form of cash, certified check or money order. The time period in which the defendant is required to make the reimbursement shall be worked out with the defendant’s supervising probation/parole officer upon his release from the Montana State Prison. That the defendant, Dan Denny shall reimburse the Crime Victims Fund and/or the victims in these matters for any counseling expenses and/or hospital bills incurred due to the crimes committed against them. Said restitution shall be set up and paid in monthly installments to the Clerk of the District Court in the form of cash, certified check or money order. Said monthly installment amount shall be worked out with the defendant’s supervising probation/parole officer upon his release from the Montana State Prison. That the defendant, Dan Denny, is hereby required to pay the statutory surcharge of $40.00. Said payment shall be made in full to the Clerk of the District Court in the form of cash, certified check or money order within six (6) months from his release from the Montana State Prison.
Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Sam Cox, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed, however, the Sentence Review Board recommends that it shall be left to the discretion of the Parole Board that the defendant be allowed to receive alcohol and/or drug treatment inside or outside of the prison.
The reason for the decision is because a letter was received from Judge Davis recommending that the defendant be eligible for parole. The Sentence Review Board finds that the sentence imposed was lenient based upon the record, but the Sentence Review Board did not increase the sentence because of Judge Davis’ letter.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Sam Cox, Legal Intern from the Montana Defender Project, for his assistance to the defendant and to this court.